Title: From Thomas Jefferson to Samuel Harrison Smith, 2 August 1823
From: Jefferson, Thomas
To: Smith, Samuel Harrison


Dear Sir
Monticello
Aug. 2. 23.
I agree with you in all the definitions of your favor of July 22. of the qualifications necessary for the chair of the US. and I add another. he ought to be disposed rigorously to maintain the line of power marked by the constitution between the two coordinate governments, each sovereign & independent in it’s department, the states as to every thing relating to themselves and their state, the General government as to every thing relating to things or persons out of a particular state. the one may be strictly called the Domestic branch of government which is sectional but sovereign, the other the Foreign branch of government co-ordinate with the Domestic and equally sovereign on it’s own side of the line. the federalists, baffled in their schemes to monarchise us, have given up their name, which the Hartfort convention had made odious, and have taken shelter among us and under our name, but they have only changed the point of attack. on every question of the usurpation of State powers by the Foreign or General government, the same men rally together to force the line of demarcation and consolidate the government. the Judges are at their head as heretofore, and are their entering wedge. the true old republicans stand to the line, and will I hope die on it if necessary. let our next president be aware of this new party principle and firm in maintaining the constitutional line of demarcation, but agreeing in your principles, I am not sufficiently acquainted with the numerous candidates to apply them personally. with one I have had a long acquaintance, but little intimate because little in political unison. with another a short but more favorable acquaintance because always in unison. with others merely a personal recognition. thus unqualified to judge I am equally indisposed. in my state of retirement at my age and last stages of debility, I ought not to quit the port in which I am quietly moored to commit myself again to the stormy ocean of political or party contest, to kindle new enmities, and lose old friends. no, my dear Sir, tranquility is the summun bonum of old age, and there is a time when it is a duty to leave the government of the world to the existing generation, and to repose onesself under their protecting hand. that time is come with me, and I welcome it. a recent illness from which I am just recovered obliges me to borrow the pen of a grand-daughter to say these things to you, to assure you of my continued esteem and respect, and to request you to recall me to the friendly recollections of Mrs Smith.
						Th: Jefferson
					My grandfather having employed my pen thus far, permit me, dear Sir, in my mother’s name & my own, to offer to Mrs Smith and yourself the assurance of our respectable regard, with the hope that you still bear in mind our former acquaintance, of which Mama retains a lively recollection, whilst I have had the pleasure of lately renewing it with you. I pray you to present me also to your sister and daughters & believe meYours with much esteemEllen W. Randolph.